OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice in this department on December 7, 1966. He has been charged with failing to remit and properly account to his client for the sum of $757.48 paid over to him by the Sheriff on an income execution. The *435petition and charges were personally served on respondent on February 25, 1980 in Norfolk, Virginia, where he is presently residing and not engaged in the practice of law. Respondent has failed to answer the petition and submitted no papers on this application. While he failed to respond on the adjourned return date, respondent telephoned the staff attorney of the Office of Grievance Committees for the Fifth Judicial District advising of his intention not to appear as requested. Such inaction is construed to constitute an admission of the charge and an indifference to the consequences of an adverse determination (Matter of Power, 40 AD2d 133; Matter of Krieger, 38 AD2d 238).
Accordingly, respondent should be suspended from the practice of law for a period of two years and until the further order of this court.
Dillon, P. J., Schnepp, Callahan, Doerr and Wither, JJ., concur.
Order of suspension entered.